DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The examiner has taken notice that claims 1, 11-12, and 17-18 have been amended.  Claims 1-18 are pending in the current application.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot in view of newly found references Naghian and Li.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Naghian et al. (US 2005/0099943 A1), hereinafter referred to as Naghian, in view of Pahlavan et al. (US 8,005,486 B2), hereinafter referred to as Pahlavan, and Li et al. (US 2013/0136025 A1), hereinafter referred to as Li.

	Regarding claim 1, Naghian teaches a wireless device normally configured for communicating with provider equipment (PE) of a mobile network to access therefrom mobile network services for use by the wireless device (Naghian - Fig. 1; Paragraph [0024], note wireless multi-mode/multi-radio device; Paragraph [0025], note system including ad-hoc networks, radio access networks, and a core network), comprising:
	an interface configured for mobile network communication with mobile network access devices (Naghian - Fig. 4; Paragraph [0044], note interfaces of the wireless device may be divided into two classes: interfaces for ad-hoc networks and interfaces for the network infrastructure, an interface may offer connectivity to a GSM or UMTS (mobile) network);
	an interface configured for wireless network communication with wireless network devices (Naghian - Fig. 4; Paragraph [0044], note interfaces of the wireless device may be divided into two classes: interfaces for ad-hoc networks and interfaces for the network infrastructure, an interface may offer connectivity to a WLAN (wireless) network); and
(Naghian - Fig. 4; Paragraph [0042], note control unit 400) configured to:
	establish ad hoc communications with one or more other wireless devices via a wireless network in communication with the wireless network communication interface (Naghian - Fig. 5; Paragraph [0047], note communication environment comprises two different ad-hoc networks connected to the mobile communication network, an ad-hoc node (wireless device) within the ad-hoc network can set-up a connection with another ad-hoc node located in a remote ad-hoc area);
	cause said wireless device to enter an anchor mode of operation (Naghian - Fig. 3; Paragraph [0047], note the source node performs the steps discussed in Fig. 3 (traffic and radio resource control process, see Paragraph [0032])), said anchor mode of operation comprising:
	receiving mobile network traffic via the mobile network communication interface, and transmitting received mobile network traffic for other wireless devices via the mobile network communication interface (Naghian - Paragraph [0032], note receive a plurality of packet streams, which may come from different radio interfaces of the wireless device; Paragraph [0034], note once the incoming (packet) streams have been aggregated, the wireless device selects optimal radio links to which the output packet stream is destined for, which includes the selection of operation mode, such as Bluetooth or WLAN (which thus involves transmission via the respective interface)); and
	receiving wireless network traffic via the mobile network communication interface, and transmitting received wireless network traffic via the mobile network communication interface (Naghian - Paragraph [0032], note receive a plurality of packet streams, which may come from different radio interfaces of the wireless device; Paragraph [0034], note once the incoming (packet) streams have been aggregated, the wireless device selects optimal radio links to which the output packet stream is destined for, which includes the selection of operation mode, such as Bluetooth or WLAN (or GSM/UMTS, since they are also considered connectivity technologies and have respective interfaces (see Paragraph [0044]))).
	Naghian does not teach the processor configured to: determine local anchor criteria including a quality of service (QoS) level associated with a local mobile network in communication with the mobile network communication interface; transmit, via said wireless network, a message indicative of the local anchor criteria; receive, via said wireless network, messages indicative of local anchor criteria associated with one or more other wireless devices; and in response to said local anchor criteria favorably comparing to said local anchor criteria associated with one or more other wireless devices, causing said wireless device to enter an anchor mode of operation.
	In an analogous art, Pahlavan teaches the processor configured to:
	determine local anchor criteria including a quality of service (QoS) level (Pahlavan - Col. 5 lines 58-67 and Col. 6 lines 1-3, note node (wireless device) ranks the anchors according to the strength of the signal link and calculates the corresponding QoE (Quality of position Estimate, QoS level), node is then elevated to anchor nominee);
	transmit, via said wireless network, a message indicative of the local anchor criteria (Pahlavan - Col. 6 lines 4-7, note anchor-nominee node then communicates with other nodes which also determine their respective QoL and QoE, and may also be elevated to anchor-nominee);
	receive, via said wireless network, messages indicative of local anchor criteria associated with one or more other wireless devices (Pahlavan - Col. 6 lines 4-7, note anchor-nominee node then communicates with other nodes which also determine their respective QoL and QoE, and may also be elevated to anchor-nominee);
	and in response to said local anchor criteria favorably comparing to said local anchor criteria associated with one or more other wireless devices, causing said wireless device to enter an anchor mode of operation (Pahlavan - Fig. 3 steps 320, 322, and 324; Col. 6 lines 4-20, note communicating anchor-nominees in the network will then compare their respective QoE values, if the first anchor-nominee has the lowest QoE value, that anchor-nominee is upgraded to anchor status (mode of operation)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Pahlavan into Naghian in order to efficiently configure an ad-hoc network in multipath-rich areas (Pahlavan - Col. 2 lines 52-55).
	The combination of Naghian and Pahlavan still does not teach wherein the QoS level is associated with a local mobile network in communication with the mobile network communication interface.
	In an analogous art, Li teaches wherein the QoS level is associated with a local mobile network in communication with the mobile network communication interface (Li - Fig. 1; Paragraph [0038], note the anchor RAN (anchor radio access network element, see Paragraph [0013]) transmits quality of service (QoS) parameters to the auxiliary RAN).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Li into the combination of Naghian and Pahlavan in order to utilize QoS information from radio access network devices instead of QoS information from ad-hoc network devices to allow establishment of connection between a UE and multiple radio access networks, improving data rate for the UE (Li - Paragraph [0016]).

	Regarding claim 2, Naghian does not teach wherein said local anchor criteria comprises a signal strength.
	In an analogous art, Pahlavan teaches wherein said local anchor criteria comprises a signal strength (Pahlavan - Col. 2 lines 3-10, note QoE is calculated based on the QoL (Quality of Link) class, which is based on the received signal strength, nodes with the highest QoE become anchors).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Pahlavan into Naghian for the same reason as claim 1 above.

	Regarding claim 17, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a method claim format.

	Regarding claim 18, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a computer-readable medium (CRM) claim format, which is taught by Li (Li - Paragraph [0133], note program that instructs relevant hardware, the program can be stored in a computer-readable storage medium).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Naghian in view of Pahlavan and Li as applied to claim 1 above, and further in view of Joshi (US 2007/0183344 A1).

	Regarding claim 3, the combination of Naghian, Pahlavan, and Li does not teach wherein said local anchor criteria comprises one or more of a signal strength and a bit error rate (BER).
	In an analogous art, Joshi teaches wherein said local anchor criteria comprises one or more of a signal strength and a bit error rate (BER) (Joshi - Fig. 6 steps 610, 640, and 650; Paragraph [0054], note Received Signal Strength Indication (RSSI) and Bit Error Rate (BER) (metrics of step 610); Paragraph [0057], note add stable neighbor nodes to fixed neighbor node table (local anchor)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Joshi into the combination of Naghian, Pahlavan, and Li in order to distinguish mobile nodes from stationary nodes in an ad-hoc network to monitor the network topology in real-time and enhance the efficiency of the network (Joshi - Paragraph [0022]).

	Regarding claim 4, the combination of Naghian, Pahlavan, and Li does not teach wherein said local anchor criteria comprises at least one of a Quality of Service (QoS) measure and a mobile network type.
	In an analogous art, Joshi teaches wherein said local anchor criteria comprises at least one of a Quality of Service (QoS) measure and a mobile network type (Joshi - Paragraph [0029], note mode of operation, may be tuned to receive different PLMRS, AMPS, GSM, etc. communication signals (network type); Paragraph [0054], note signal strength information, indicia of channel quality, etc., any of which may be a QoS measure).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Joshi into the combination of Naghian, Pahlavan, and Li for the same reason as claim 3 above.

	Regarding claim 5, the combination of Naghian, Pahlavan, and Li does not teach wherein said local anchor criteria comprises a signal strength and a mobile network type.
	In an analogous art, Joshi teaches wherein said local anchor criteria comprises a signal strength and a mobile network type (Joshi - Paragraph [0029], note mode of operation, may be tuned to receive different PLMRS, AMPS, GSM, etc. communication signals (network type); Paragraph [0034], note Received Signal Strength Indication (RSSI)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Joshi into the combination of Naghian, Pahlavan, and Li for the same reason as claim 3 above.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Naghian in view of Pahlavan and Li as applied to claim 1 above, and further in view of Blom et al. (US 2012/0309417 A1), hereinafter referred to as Blom.

	Regarding claim 6, the combination of Naghian, Pahlavan, and Li does not teach wherein said ad hoc communications are performed in accordance with a peer to peer protocol using a common authentication key.
	In an analogous art, Blom teaches wherein said ad hoc communications are performed in accordance with a peer to peer protocol using a common authentication key (Blom - Paragraph [0046], note awareness information is exchanged to support peer-to-peer based applications automatically by wireless nodes within the ad-hoc mesh network; Paragraph [0058], note authentication keys associated with the community, authenticate messages directed to the community; Paragraph [0063], note public (common) authentication keys).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Blom into the combination of Naghian, Pahlavan, and Li in order to ensure privacy of communications within an ad-hoc mesh network (Blom - Paragraph [0059]).

	Regarding claim 14, the combination of Naghian, Pahlavan, and Li does not teach wherein said processor is further configured to route wireless network traffic with a destination address associated with an ad hoc network member directly toward the destination address ad hoc network member instead of the mobile communications network.
	In an analogous art, Blom discloses wherein said processor is further configured to route wireless network traffic with a destination address associated with an ad hoc network member directly toward the destination address ad hoc network member instead of the mobile communications network (Blom - Paragraph [0068], note routing table, message (traffic) propagates through the ad-hoc mesh network, destination wireless node (destination address ad hoc network member) in the routing table).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Blom into the combination of Naghian, Pahlavan, and Li for the same reason as claim 6 above.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Naghian in view of Pahlavan and Li as applied to claim 1 above, and further in view of Teibel (US 7,260,362 B2).

	Regarding claim 7, the combination of Naghian, Pahlavan, and Li does not teach wherein said processor is further configured to periodically transmit an ad hoc access invitation at a predetermined power level.
	In an analogous art, Teibel teaches wherein said processor is further configured to periodically transmit an ad hoc access invitation at a predetermined power level (Teibel - Col. 4 lines 45-48, note the user device will continue to regularly transmit reduced power invitation signals; Col. 5 lines 17-33, note a single predefined low transmit power level is used during ad hoc group formation operations, the user device transmits an invitation signal at the corresponding power level).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Teibel into the combination of Naghian, Pahlavan, and Li in order to efficiently identify users of devices and form ad-hoc groups (Teibel - Col. 1 lines 65-67 and Col. 2 lines 1-12).

	Regarding claim 8, the combination of Naghian, Pahlavan, and Li does not teach wherein said processor is further configured to periodically transmit an ad hoc access invitation at a power level determined using at least one of a number of ad hoc network anchors and a distance to a neighboring ad hoc network anchor.
	In an analogous art, Teibel teaches wherein said processor is further configured to periodically transmit an ad hoc access invitation at a power level determined using at least one of a number of ad hoc network anchors and a distance to a neighboring ad hoc network anchor (Teibel - Col. 5 lines 31-42, note range value (a minimum distance that will encompass all desired group members), transmits an invitation signal at the corresponding power level).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Teibel into the combination of Naghian, Pahlavan, and Li for the same reason as claim 7 above.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Naghian in view of Pahlavan, Li, and Teibel as applied to claims 1 and 7 above, and further in view of Blom.

	Regarding claim 9, the combination of Naghian, Pahlavan, Li, and Teibel does not teach wherein said processor is configured to receive ad-hoc network access requests from wireless devices, and to establish ad hoc communications with those wireless devices having both current and prior private mesh authorization keys (PMAKs) associated with the ad hoc network.
	In an analogous art, Blom teaches wherein said processor is configured to receive ad-hoc network access requests from wireless devices (Blom - Paragraph [0058], note a wireless node may invite (request) another wireless node to join a community), and to establish ad hoc communications with those wireless devices having both current and prior private mesh authorization keys (PMAKs) associated with the ad hoc network (Blom - Paragraph [0059], note transferring the CID and authentication keys associated with the community to the other wireless node (i.e. the invited (requesting) node now has a key); Paragraph [0063], note private authentication keys (private mesh authorization key)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Blom into the combination of Naghian, Pahlavan, Li, and Teibel in order to ensure privacy of communications within an ad-hoc mesh network (Blom - Paragraph [0059]).

	Regarding claim 10, the combination of Naghian, Pahlavan, Li, and Teibel does not teach wherein said processor is configured to receive ad-hoc network access requests from wireless devices, and to establish ad hoc communications with requesting wireless devices having a current private mesh authorization key (PMAK) associated with the ad hoc network.
	In an analogous art, Blom teaches wherein said processor is configured to receive ad-hoc network access requests from wireless devices (Blom - Paragraph [0058], note a wireless node may invite (request) another wireless node to join a community), and to establish ad hoc communications with requesting wireless devices having a current private mesh authorization key (PMAK) associated with the ad hoc network (Blom - Paragraph [0059], note transferring the CID and authentication keys associated with the community to the other wireless node (i.e. the invited (requesting) node now has a key); Paragraph [0063], note private authentication keys (private mesh authorization key)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Blom into the combination of Naghian, Pahlavan, Li, and Teibel for the same reason as claim 9 above.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Naghian in view of Pahlavan, Li, and Teibel as applied to claims 1 and 7 above, and further in view of Ekberg et al. (US 8,621,203 B2), hereinafter referred to as Ekberg.

	Regarding claim 11, the combination of Naghian, Pahlavan, Li, and Teibel does not teach wherein said processor is configured to receive ad-hoc network access requests from wireless devices, and to wait for an invoked authentication to the mobile network for requesting wireless devices not having a current16CHTR-2018-21 private mesh authorization key (PMAK) associated with the ad hoc network.
	In an analogous art, Ekberg teaches wherein said processor is configured to receive ad-hoc network access requests from wireless devices (Ekberg - Col. 6 lines 14-24, note the wireless network may be a mobile ad-hoc network (MANET); Col. 14 lines 34-36, note process for requesting authentication of a mobile device to access a service (in the wireless network)), and to wait for an invoked authentication to the mobile network for requesting wireless devices not having a current16CHTR-2018-21 private mesh authorization key (PMAK) associated with the ad hoc network (Ekberg - Col. 14 lines 46-50, if no public-key certificate (Col. 4 lines 61-67, note public-key cryptography uses a private key; i.e. a PMAK) has been previously enrolled, provide authentication credentials using alternate means (invoked authentication)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ekberg into the combination of Naghian, Pahlavan, Li, and Teibel in order to protect user privacy and information when using services and applications in a mobile environment (Ekberg - Col. 1 lines 16-24).

	Regarding claim 12, the combination of Naghian, Pahlavan, Li, and Teibel does not teach wherein said processor is configured to receive ad-hoc network access requests from wireless devices, and to establish ad hoc communications with a requesting wireless devices not having a current private mesh authorization key (PMAK) associated with the ad hoc network in response to receiving a personal ID (PIN) from the requesting wireless devices.
	In an analogous art, Ekberg teaches wherein said processor is configured to receive ad-hoc network access requests from wireless devices (Ekberg - Col. 6 lines 14-24, note the wireless network may be a mobile ad-hoc network (MANET); Col. 14 lines 34-36, note process for requesting authentication of a mobile device to access a service (in the wireless network)), and to establish ad hoc communications with a requesting wireless devices not having a current private mesh authorization key (PMAK) associated with the ad hoc network in response to receiving a personal ID (PIN) from the requesting wireless devices (Ekberg - Col. 14 lines 46-50, if no public-key certificate (Col. 4 lines 61-67, note public-key cryptography uses a private key; i.e. a PMAK) has been previously enrolled, provide authentication credentials using alternate means (e.g. user identification/password, CAPTCHA, which may comprise a PIN)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ekberg into the combination of Naghian, Pahlavan, Li, and Teibel for the same reason as claim 11 above.

	Regarding claim 13, the combination of Naghian, Pahlavan, Li, and Teibel does not teach wherein said processor is configured to locally generate the PIN in response to receiving an ad-hoc network access request from a wireless devices not having a current PMAK.
	In an analogous art, Ekberg teaches wherein said processor is configured to locally generate the PIN in response to receiving an ad-hoc network access request from a wireless devices not having a current PMAK (Ekberg - Col. 4 lines 21-31, note CAPTCHA test generates a visual challenge, typically including a set of symbols and/or letters (i.e. a PIN), user enters a response; Col. 14 lines 46-50, if no public-key certificate (Col. 4 lines 61-67, note public-key cryptography uses a private key; i.e. a PMAK) has been previously enrolled, provide authentication credentials using alternate means (e.g. user identification/password, CAPTCHA, which may comprise a PIN)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ekberg into the combination of Naghian, Pahlavan, Li, and Teibel for the same reason as claim 11 above.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Naghian in view of Pahlavan and Li as applied to claim 1 above, and further in view of Batsell et al. (US 2002/0145978 A1), hereinafter referred to as Batsell.

	Regarding claim 15, the combination of Naghian, Pahlavan, and Li does not teach wherein said processor is configured to: route said mobile network traffic in accordance with an ad hoc network routing table; update said ad hoc network routing table in response to detected changes in wireless devices connected to said ad hoc network; and transmit said updated routing table to other anchor devices in response to said updates.
	In an analogous art, Batsell teaches wherein said processor is configured to:
	route said mobile network traffic in accordance with an ad hoc network routing table (Batsell - Paragraph [0030], note forwarding broadcast traffic, ad hoc networks, when a node needs to route to a destination, it consults its routing table);
	update said ad hoc network routing table in response to detected changes in wireless devices connected to said ad hoc network (Batsell - Paragraph [0047], note update routes promptly in response to a change in the network topology, routing tables);
	and transmit said updated routing table to other anchor devices in response to said updates (Batsell - Paragraph [0047], note updates its neighbors’ route tables by broadcasting an RUPD (route update) packet).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Batsell into the combination of Naghian, Pahlavan, and Li in order to reduce routing overhead in mobile ad hoc networks to improve quality of service (Batsell - Paragraph [0012]).

	Regarding claim 16, the combination of Naghian, Pahlavan, and Li does not teach wherein said processor is configured to update said ad hoc network routing table in response to receiving an updated routing table from another ad hoc network member.
	In an analogous art, Batsell teaches wherein said processor is configured to update said ad hoc network routing table in response to receiving an updated routing table from another ad hoc network member (Batsell - Paragraph [0047], in response to the RUPD packet, the neighbors update their routing tables).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Batsell into the combination of Naghian, Pahlavan, and Li for the same reason as claim 15 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Fantini et al. (US 2010/0284388 A1) discloses dual mode mobile terminals comprising a UMTS receiver and a WLAN apparatus operating in a hybrid network comprising a cellular network and a local ad-hoc network.
	El Khayat et al. (US 2012/0309425 A1) discloses a mobile entity for communication in an ad-hoc P2P network, comprising a first interface operating in 2G, 3G, GPRS, UMTS, UMTS, HSPA, or LTE, and a second interface for Wi-Fi communications.
	David et al. (US 2005/0208966 A1) discloses a dual mode terminal comprising an ad-hoc interface and a cellular network interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461